                   ACKNOWLEDGMENT OF GUARANTY AGREEMENTS

       The Education Resources Institute, Inc. ("TERI"), a private non-profit corporation
organized under Chapter 180 of the Massachusetts General Laws, hereby acknowledges and
agrees that each loan originator has assigned all of its rights and interests under the Guaranty
Agreements (the "Guaranty Agreements") with TERI, set forth on Schedule 1 attached hereto, to
The National Collegiate Student Loan Trust 2006-2 (the "Trust") with respect to all of the
student loans, set forth on Schedule 2 attached hereto, and certifies that copies of the Guaranty
Agreements are attached hereto as Exhibit 1. Capitalized terms used herein but not otherwise
defined herein shall have the meanings set forth in that certain Indenture dated June 1, 2006
between U.S. Bank National Association and the Trust.

        TERI further acknowledges and agrees that with respect to a Rehabilitated Student Loan,
TERI shall promptly offer to sell such Rehabilitated Student Loan to the Trust for the
"repurchase price" set forth in Section 3.4 of the applicable Guaranty Agreement and the Trust
shall purchase such Rehabilitated Student Loan to the extent there are Available Funds. If there
are not sufficient Available Funds, the Administrator shall promptly inform TERI that there are
not sufficient Available Funds and TERI may sell such Rehabilitated Student Loan to another
party.


                              [SIGNATURE PAGE FOLLOWS]




SSL-DOCS2 70280602v3




Case 18-01042-j        Doc 31-13   Filed 07/26/19     Entered 07/26/19 11:00:04 Page 1 of 7
 Dated: June   ,2006

                                                !ATION RESOURCES INSTITUTE, INC.



                                   By:
                                         Name: WimaqjG. Davidson
                                         Title: Vice PresMent, Treasurer and CFO




                   [Signature Page to Acknowledgment of Guaranty Agreements]




Case 18-01042-j   Doc 31-13     Filed 07/26/19       Entered 07/26/19 11:00:04 Page 2 of 7
                                         SCHEDULE 1

                                     Guaranty Agreements

Each of the following Guaranty Agreements, as amended or supplemented, was entered into by
and between The Education Resources Institute, Inc. and:

•       Bank of America, N.A., dated April 30, 2001, for loans that were originated under Bank
        of America's BAGEL Loan Program, CEDU Loan Program and ISLP Loan Program.
•       Bank of America, N.A., dated June 30, 2003, for loans that were originated under Bank
        of America's Direct to Consumer Loan Program.
•       Bank One, N.A., dated May 13, 2002, for loans that were originated under Bank One's
        CORPORATE ADVANTAGE Loan Program and EDUCATION ONE Loan Program.
•       Bank One, N.A., dated July 26, 2002, for loans that were originated under Bank One's
        M&T REFERRAL Loan Program
•       Charter One Bank, N.A., dated as of December 29, 2003 for loans that were originated
        under Charter One's AAA Southern New England Bank Loan Program.
•       Charter One Bank, N.A., dated October 31, 2003, for loans that were originated under
        Charter One's AES EducationGAIN Loan Program.
•       Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under
        Charter One's (AMS) TuitionPay Diploma Loan Program.
•       Charter One Bank, N.A., dated July 15, 2003, for loans that were originated under
        Charter One's Brazos Alternative Loan Program.
•       Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under
        Charter One's CFS Direct to Consumer Loan Program.
•       Charter One Bank, N.A., dated June 30, 2003, for loans that were originated under
        Charter One's Citibank Flexible Education Loan Program.
•       Charter One Bank, N.A., dated July 1, 2002, for loans that were originated under Charter
        One's College Loan Corporation Loan Program.
•       Charter One Bank, N.A., dated December 4, 2002, for loans that were originated under
        Charter One's Comerica Alternative Loan Program.
•       Charter One Bank, N.A., dated December 1, 2003, for loans that were originated under
        Charter One's Custom Educredit Loan Program.
•       Charter One Bank, N.A., dated May 10, 2004, for loans that were originated under
        Charter One's Edfinancial Loan Program.
•       Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under
        Charter One's Education Assistance Services Loan Program.
•       Charter One Bank, N.A., dated May 15, 2003, for loans that were originated under
        Charter One's ESF Alternative Loan Program.
•       Charter One Bank, N.A., dated September 15, 2003, for loans that were originated under
        Charter One's Extra Credit II Loan Program (North Texas Higher Education).
•       Charter One Bank, N.A., dated September 20, 2003, for loans that were originated under
        Charter One's M&I Alternative Loan Program.
•       Charter One Bank, N.A., dated November 17, 2003, for loans that were originated under
        Charter One's National Education Loan Program.

                                         Schedule 1-1
SSL-DOCS2 70280602v3




Case 18-01042-j        Doc 31-13   Filed 07/26/19    Entered 07/26/19 11:00:04 Page 3 of 7
•       Charter One Bank, N.A., dated May 15, 2003, for loans that were originated under
        Charter One's Navy Federal Alternative Loan Program.
•       Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under
        Charter One's NextStudent Alternative Loan Program.
•       Charter One Bank, N.A., dated March 26, 2004, for loans that were originated under
        Charter One's NextStudent Private Consolidation Loan Program.
•       Charter One Bank, N.A., dated March 17, 2003, for loans that were originated under
        Charter One's PNC Bank Resource Loan Program.
•       Charter One Bank, N.A., dated May 1, 2003, for loans that were originated under Charter
        One's SAP Alternative Loan Program.
•       Charter One Bank, N.A., dated September 20, 2002, for loans that were originated under
        Charter One's Southwest Loan Program.
•       Charter One Bank, N.A., dated March 25, 2004, for loans that were originated under
        Charter One's START Education Loan Program.
•       Charter One Bank, N.A., dated May 15, 2003, for loans that were originated under
        Charter One's WAMU Alternative Student Loan Program.
•       Charter One Bank, N.A., dated February 15, 2005, for loans that were originated under
        Charter One's Referral Loan Program and Axiom Alternative Loan Program.
•       Chase Manhattan Bank USA, N.A., dated September 30, 2003, as amended on March 1,
        2004 and February 25, 2005, for loans that were originated under Chase's Chase Extra
        Loan Program.
•       Citizens Bank of Rhode Island, dated April 30,2004, for loans that were originated under
        Citizens Bank of Rhode Island's Compass Bank Loan Program.
•       Citizens Bank of Rhode Island, dated April 30,2004, for loans that were originated under
        Citizens Bank of Rhode Island's DTC Alternative Loan Program.
•       Citizens Bank of Rhode Island, dated April 30,2004, for loans that were originated under
        Citizens Bank of Rhode Island's Navy Federal Referral Loan Program.
•       Citizens Bank of Rhode Island, dated April 30,2004, for loans that were originated under
        Citizens Bank of Rhode Island's Xanthus Loan Program.
•       First National Bank Northeast, dated August 1,2001, for loans that were originated under
        First National Bank Northeast's CASL Undergraduate Alternative Loan Program.
•       GMAC Bank, dated May 30, 2003, for loans that were originated under GMAC Bank's
        GMAC Bank Student Loan Program.
•       HSBC Bank USA, National Association, dated April 17, 2002, as amended on August 1,
        2003 and May 14,2004, for loans that were originated under the HSBC Loan Program.
•       The Huntington National Bank, dated May 20, 2003, for loans that were originated under
        The Huntington National Bank's Huntington Bank Education Loan Program.
•       Manufacturers and Traders Trust Company, dated April 29, 2004, for loans that were
        originated under Manufacturers and Traders Trust Company's Alternative Loan Program.
•       National City Bank, dated July 26, 2002, for loans that were originated under National
        City Bank's National City Loan Program.
•       Sovereign Bank, dated April 30, 2004, for loans that were originated under Sovereign
        Bank's Alternative Loan Program.
•       SunTrust Bank, dated March 1, 2002, for loans that were originated under SunTrust
        Bank's SunTrust Alternative Loan Program.

                                         Schedule 1-2
SSL-DOCS2 70280602v3




Case 18-01042-j        Doc 31-13   Filed 07/26/19   Entered 07/26/19 11:00:04 Page 4 of 7
         TCP National Bank, dated July 22, 2005, for loans that were originated under TCP
         National Bank's Alternative Loan Program.
         U.S. Bank, N.A., dated May 1, 2005, for loans that were originated under U.S. Bank's
         Alternative Loan Program.




                                           Schedule 1-3
 SSL-DOCS2 70280602v3




Case 18-01042-j         Doc 31-13   Filed 07/26/19   Entered 07/26/19 11:00:04 Page 5 of 7
                                          SCHEDULE 2

                                          Student Loans




                                        [On file with FMC]




                                           Schedule 2-1
 SSL-DOCS2 70280602v3




Case 18-01042-j         Doc 31-13   Filed 07/26/19   Entered 07/26/19 11:00:04 Page 6 of 7
                                         EXHIBIT 1

                                     Guaranty Agreements



                             See supplemental Loan Originator CD.




                                         Exhibit 1-1
SSL-DOCS2 70280602v3




Case 18-01042-j        Doc 31-13   Filed 07/26/19   Entered 07/26/19 11:00:04 Page 7 of 7
